ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on October 11, 1977 (351 So.2d 71) denying in part and granting in part a petition for writ of certiorari to the Florida Real Estate Commission in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment, 367 So.2d 201, filed December 21, 1978 and mandate now lodged in this court quashed a portion of this court’s judgment;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on November 16, 1977 is withdrawn, the judgment of this court heretofore filed in this cause on October 11, 1977 except as is affirmed by the judgment of the Supreme Court dated December 21, 1978 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the Florida Real Estate Commission is hereby reinstated.